               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

UNITED STATES OF AMERICA             )
                                     )
     v.                              )      CASE NO. 2:19-CR-142-WKW
                                     )
TANEILIAN McARTHUR                   )

                                  ORDER

     On October 15, 2019, the Magistrate Judge filed a Recommendation to which

no objections have been filed. (Doc. # 66.) Upon an independent review of the

record, it is ORDERED that the Recommendation is ADOPTED. Accordingly, it is

ORDERED that Defendant’s Motion to Suppress (Doc. # 24) is DENIED..

     DONE this 27th day of January, 2020.

                                           /s/ W. Keith Watkins
                                   UNITED STATES DISTRICT JUDGE
